Citation Nr: 0606454	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for a right shoulder 
disability.  

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for joints pain.
 
4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for impotency.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a right inguinal 
lymphoma.

9.  Entitlement to service connection for a back condition.

10.  Entitlement to service connection for a major depressive 
disorder.

11.  Entitlement to service connection for weakness.

12.  Entitlement to service connection for a gastrointestinal 
disorder.

13.  Entitlement to service connection for Peyronie's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to July 1965 
and from October 1990 to April 1991, with additional service 
in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998, March 1999, and March 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The evidence does not show that the veteran's range of 
motion in his right arm is limited to the shoulder level, but 
arthritis and some limitation of motion is indicated.  

3.  The most competent medical evidence, as a whole, supports 
the finding that the veteran does not have has a current 
disability due to joints pain, memory loss, or weakness.  

4.  The veteran's skin condition, hearing loss, impotency, 
hypertension, right inguinal lymphoma, back condition, major 
depressive disorder, gastrointestinal disorder, and 
Peyronie's disease were not caused by his active military 
service from June 1964 to July 1965 and from October 1990 to 
April 1991.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 and 5003 (2005).  

2.  Service connection for a skin condition, joints pain, 
memory loss, hearing loss, impotency, hypertension, a right 
inguinal lymphoma, a back condition, major depressive 
disorder, weakness, a gastrointestinal disorder, and 
Peyronie's disease, is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right shoulder disability, 
currently evaluated as noncompensable.  He is currently 
assigned a 0 percent rating under Diagnostic Code (DC) 5201, 
limitation of motion of the arm.  38 C.F.R. § 4.71a.  Under 
DC 5201, the lowest compensable rating is 20 percent, which 
is warranted when the range of motion of the arm is limited 
at the shoulder level.  

A May 2004 MRI of the veteran's right shoulder showed 
significant degenerative changes of the glenohumeral joint 
and acromioclavicular joint associated with superior 
migration of the humeral head.  The impression also lists 
significant retraction of the supraspinatus and infraspinatus 
tendon with atrophy of the muscles.  

A March 2004 evaluation of the veteran's right shoulder from 
Dr. E. A., a private practitioner, lists the veteran's active 
forward extension as 40 degrees and passive forward extension 
as 120 degrees.  The Board finds that the medical report is 
entitled to great probative weight.  

The lowest available compensable rating under DC 5201 is 20 
percent.  A 20 percent rating is warranted when the range of 
motion of the arm is limited at the shoulder level.  The 
veteran's range of motion is not limited in such a manner  
The Board finds that the veteran's right shoulder disability 
does not meet the criteria for a 20 percent evaluation under 
DC 5201.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence is against this claim on that basis.  38 C.F.R. 
§ 4.3.

The Board has also considered a 10 percent evaluation under 
38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis), which 
would require limitation of motion of the joint or 2 or more 
joint groups (which is not indicated within the medical 
reports cited above).  Based on the MRI report and the March 
2004 evaluation, the Board finds some limitation of motion in 
the shoulder to warrant a 10 percent evaluation under DC 
5003, but no more.

With regard to the service connection claims, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.  See 
38 U.S.C.A. 
§ 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i) (2004) (defining 
a "qualifying chronic disability").  Compensation is not 
payable if there is affirmative evidence that 1) an 
undiagnosed illness was not incurred during active military 
service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board concedes that the veteran has 
current disabilities due to his skin condition, hearing loss, 
impotency, hypertension, right inguinal lymphoma, a back 
condition, major depressive disorder, gastrointestinal 
disorder, and Peyronie's disease.  

However, there is no evidence of record that the veteran has 
a current disability due to joints pain, weakness, or memory 
loss due to an undiagnosed illness.  The veteran's service 
medical records (SMRs) are completely negative for diagnoses 
of or treatment for these disabilities during the time the 
veteran served in the Southwest Asia theater of operations or 
any other time during service.  The SMRs provide negative 
evidence against these claims.  

Post-service medical evidence also does not show that the 
veteran was diagnosed with or treated for these conditions.  
The Board notes that at his March 1997 Gulf War Registry 
examination, the veteran complained of weakness and 
tiredness, but did not report joint pain.  However, no 
subsequent medical diagnosis or assessment was shown.  Thus, 
the veteran does not have a current disability due to joints 
pain or weakness.  

The veteran reported memory loss in June and August 1969 
physical examinations.  This provides evidence against the 
condition developing during his time in the Southwest Asia 
theater of operations over 20 years later.  The veteran 
complained of memory loss during his Gulf War Registry 
examination in March 1997.  However, no specific findings or 
diagnosis regarding memory loss was shown, but a sleep 
disturbance was indicated.  An April 1998 VA mental 
examination did not indicate the veteran suffered memory 
loss, and in fact noted that the veteran's memory and 
intellect were well preserved.  The June and August 1969 
examinations and the April 1998 mental examination provide 
evidence against this claim.  The veteran does not have a 
current disability due to memory loss.  

The veteran asserts that his impotency is due to an 
undiagnosed illness.  The Board observes that an April 1998 
VA genitourinary examination associates the veteran's 
impotency with the radiation therapy he received on his pubic 
region as treatment for lymphoma.  Therefore, service 
connection may not be established as an undiagnosed illness. 
38 C.F.R. § 3.317(a)(1)(ii).  

With regards to the remaining claims, a review of the SMRs 
and post-service VA and private medical evidence of record 
does not support a finding of an etiological relationship 
between any of these conditions and the veteran's period of 
military service.  The SMRs, VA medical records, and private 
medical records are found to be entitled to great probative 
weight and provide evidence against these claims as they 
indicate conditions with no relationship to service.  

Lastly, there is no competent evidence of a nexus between the 
veteran's current skin condition, hearing loss, hypertension, 
right inguinal lymphoma, back condition, major depressive 
disorder, gastrointestinal disorder, and Peyronie's disease 
and his period of active service.  Boyer, 210 F.3d at 1353, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorders.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran and his representative's personal belief that his 
current conditions are related to service is not competent 
evidence needed to establish service connection.  Grottveit, 
5 Vet. App. at 93, Espiritu, 2 Vet. App. at 494.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2004, July 2002, and January 2002, as well 
as information provided in two February 2004 supplemental 
statements of the case (SSOC), a November 2003 SSOC, a July 
2002 and two May 2000 statements of the case (SOC), the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the SSOCs and SOCs listed above 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With regards to the veteran's claims for a gastrointestinal 
disorder and Peyronie's disease, the Board observes that the 
RO issued a VCAA notice in January 2002, prior to the March 
2002 adverse determination on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  The RO did not specifically 
ask the veteran to provide any evidence in his possession 
that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the January 2002 VCAA 
notice and the November 2003 and February 2004 SSOCs 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

With regards to the veteran's claims for all conditions 
except a gastrointestinal disorder and Peyronie's disease, 
the Board observes that the RO did not issue a VCAA notice 
letter prior to the March 1999 and June 1998 adverse 
determinations on appeal.  Pelegrini, 18 Vet. App. at 120.  
However, the RO did issue VCAA notice letters for the claims 
in July 2002 and November 2004.  As discussed above, the 
Board finds that the RO has ultimately provided all notice 
required by § 5103(a).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content or timing of 
the VCAA notices resulted in any prejudice to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  The Board 
notes that the records from one private practitioner, Dr. 
E.M., were handwritten in Spanish.  However, the Board finds 
that the quality of the copy was very poor and the 
handwriting was totally illegible.  Thus, the Board did not 
see fit to have the records from Dr. E. M. translated as any 
effort to read the material would fail.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.





ORDER

A disability rating of 10 percent for the right shoulder 
disability is granted, subject to the regulations governing 
payment of monetary awards.  

Service connection for a skin condition is denied.  

Service connection for joints pain is denied.  

Service connection for memory loss is denied.  

Service connection for hearing loss is denied.  

Service connection for impotency is denied.  

Service connection for hypertension is denied.  

Service connection for a right inguinal lymphoma is denied.  

Service connection for a back condition is denied.  

Service connection for major depressive disorder is denied.  

Service connection for weakness is denied.  

Service connection for a gastrointestinal disorder is denied.  

Service connection for Peyronie's disease is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


